PER CURIAM:
Marion Mays appeals the district court’s order denying Mays’ 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court and deny Mays’ motion to appoint' counsel. United States v. Mays, No. 1:03-cr-00726-MBS-1 (D.S.C. Dec. 19, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*265fore the court and argument would not aid the decisional process.

AFFIRMED.